IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60669
                         Summary Calendar



WILLIAM E. ANDERSON,

                                         Plaintiff-Appellant,

versus

WALTER BOOKER, Superintendent at
Parchman; ANN LEE, Director -
Offender Services - Mississippi
Department of Corrections; JIMMY PARKER,
Supervisor-Case Manager-Unit 32;
EARL JACKSON, Supervisor-Case Manager-Unit 29;
ANDREW HAWKINS, Director-Alcohol and Drugs -
Unit 26; JOAN ROSS, Director-Disciplinary-
Mississippi Department of Corrections;
EUGENE BOOKER, Lieutenant-Disciplinary
Committee- Unit 29,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:99-CV-57-B-B
                       --------------------
                           May 30, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     William E. Anderson, Mississippi Prisoner no. 13682, appeals

the district court’s denial of his Rule 60(b) motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60669
                                -2-

reconsideration of its denial of his 42 U.S.C. § 1983 prisoner

civil rights claim.   Anderson’s motion to supplement his

appellate brief is granted to the extent that he submits

supplemental arguments and legal authority and denied to the

extent that he submits additional evidence.

     Anderson’s first attempted notice of appeal is ineffective.

 See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); see also

Page v. DeLaune, 837 F.2d 233, 236-37 (5th Cir. 1988).

Anderson’s second notice of appeal is timely only as to the

denial of his second post-judgment motion; review is for abuse of

discretion.   See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402

(5th Cir. 1981); see also Travelers Ins. Co. v. Liljeberg

Enterprises, Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).      We find

none.

     To the extent that Anderson asserted a claim based upon

involuntary servitude, the district court correctly determined

that the imposition of forced labor upon Anderson does not

violate the Thirteenth Amendment.   Watson v. Graves, 909 F.2d
1549, 1552 (5th Cir. 1990).   To the extent that Anderson asserts

due process claims for loss of good time credits and/or loss of

privileges or imposition of punishment other than the loss of

good-time credits, his claims are barred by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994), and Sandin v. Conner, 515 U.S. 472, 484

(1995).   Because Anderson’s claims lacked merit, the district
                            No. 99-60669
                                 -3-

court did not abuse its discretion by refusing to grant his

second Rule 60(b) motion.

     AFFIRMED; MOTION TO SUPPLEMENT GRANTED IN PART AND DENIED IN

PART.